       Case 1:19-cr-00317-ER Document 46 Filed 06/05/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :         PRELIMINARY ORDER OF
          - v. -                            FORFEITURE AS TO
                                  :         SPECIFIC PROPERTY
VICTOR RODRIGUEZ,
                                  :
                   Defendant.               19 Cr. 317 (ER)
                                  :
- - - - - - - - - - - - - - - - - x

          WHEREAS, on or about April 30, 2019, VICTOR RODRIGUEZ

(the “defendant”), was charged in a one-count Information, 19 Cr.

317 (ER) (the “Information”) with conspiracy to distribute and

possess with intent to distribute 500 grams and more of mixtures

and substances containing a detectable amount of cocaine, in

violation of Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(B), and 846 (Count One);

          WHEREAS,     the    Information     included     a   forfeiture

allegation as to Count One of the Information, seeking forfeiture

to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of the

offense charged in Count One and any and all property used or

intended to be used, in any manner or part, to commit, or to

facilitate the commission of the offense charged in Count One,

including but not limited to a sum of money in United States
       Case 1:19-cr-00317-ER Document 46 Filed 06/05/20 Page 2 of 6



currency representing the amount of proceeds traceable to the

commission of the offense;

          WHEREAS, on or about February 26, 2020, the defendant

pled guilty to Count One of the Information, pursuant to a plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Information

and agreed to forfeit, pursuant to Title 21, United States Code,

Section 853, any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of the

offense charged in Count One and any and all property used or

intended to be used, in any manner or part, to commit, or to

facilitate the commission of the offense charged in Count One

including all right, title and interest of the defendant in the

following specific property: silver 2019 Lexus ES 350, seized from

the defendant at the time of his arrest on or about April 3, 2019

(the “Specific Property”);

          WHEREAS, on or about June 3, 2020, the defendant was

sentenced and ordered to forfeit the Specific Property; and

          WHEREAS,   pursuant    to   Title   21,   United   States   Code,

Section 853(g) and Rule 32.2(b)(3) and 32.2(b)(6) of the Federal

Rules of Criminal Procedure, the Government is now entitled,

pending assertion of third party claims, to reduce the Specific

Property to its possession and to notify any and all persons who
        Case 1:19-cr-00317-ER Document 46 Filed 06/05/20 Page 3 of 6



reasonably appear to be a potential claimant of their interest

therein.

           NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED

THAT:

           1.         As a result of the offense charged in Count One of

the Information, to which the Defendant pled guilty, all of the

Defendant’s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance

with the law, subject to the provisions of Title 21, United States

Code, Section 853.

           2.         Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal Procedure, this Preliminary Order of Forfeiture as to

Specific Property is final as to the Defendant, VICTOR RODRIGUEZ,

and shall be deemed part of the sentence of the Defendant, and

shall be included in the judgment of conviction therewith.

           3.         Upon entry of this Preliminary Order of Forfeiture

as to Specific Property, the United States Marshals Service(or its

designee) is hereby authorized to take possession of the Specific

Property and to hold such property in its secure custody and

control.

           4.         Pursuant to Title 21, United States Code, Section

853(n)(1),   Rule       32.2(b)(6)   of   the   Federal    Rules   of   Criminal

Procedure,      and     Rules   G(4)(a)(iv)(C)    and     G(5)(a)(ii)   of   the
       Case 1:19-cr-00317-ER Document 46 Filed 06/05/20 Page 4 of 6



Supplemental Rules for Certain Admiralty and Maritime Claims and

Asset Forfeiture Actions, the United States shall publish for at

least thirty (30) consecutive days on the official government

internet   forfeiture    site,   www.forfeiture.gov,     notice       of   the

Preliminary Order of Forfeiture as to Specific Property. Any person

other than the defendant in this case claiming interest in the

Specific Property must file a Petition within sixty (60) days from

the first day of publication of the Notice on this official

government internet web site, or no later than thirty-five (35)

days from the mailing of actual notice, whichever is earlier.

           5.   This notice shall state that the petition shall be

for a hearing to adjudicate the validity of the petitioner’s

alleged interest in the Specific Property, shall be signed by the

petitioner under penalty of perjury, and shall set forth the nature

and extent of the petitioner’s right, title or interest in the

Specific   Property,    and   any   additional   facts   supporting        the

petitioner’s claim, and the relief sought, pursuant to Title 21,

United States Code, Section 853(n).

           6.   Pursuant to 32.2 (b)(6)(A) of the Federal Rules of

Criminal Procedure, the Government shall send notice to any person

who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.
       Case 1:19-cr-00317-ER Document 46 Filed 06/05/20 Page 5 of 6



           7.    Upon adjudication of all third-party interests,

this Court will enter a Final Order of Forfeiture with respect to

the Specific Property pursuant to Title 21, United States Code,

Section 853(n), and Rule 32(c)(2) of the Federal Rules of Criminal

Procedure, in which all interests will be addressed.

           8.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal   Procedure,    upon   entry      of    the    Preliminary   Order   of

Forfeiture as to Specific Property, the United States Attorney’s

Office is authorized to conduct any discovery headed to identify,

locate or dispose of forfeitable property, including depositions,

interrogatories, requests for production of documents and issuance

of subpoenas, pursuant to Rule 45 of the Federal Rule of Civil

Procedure.

           9.    This Court shall retain jurisdiction to enforce

this Preliminary Order of Forfeiture as to Specific Property, and

to amend it as necessary, pursuant to Rule 32.2(e) of the Federal

Rules of Criminal Procedure.

           10.   The    Clerk   of   the        Court   shall   forward   three

certified copies of this Preliminary Order of Forfeiture as to

Specific Property to Assistant United States Attorney Alexander J.
          Case 1:19-cr-00317-ER Document 46 Filed 06/05/20 Page 6 of 6



Wilson,    Co-Chief,    Money    Laundering   and   Transnational   Criminal

Enterprises     Unit,   United    States   Attorney’s    Office,   One   Saint

Andrews Plaza, New York, New York 10007.

Dated:       New York, New York
             June 5
             ____________, 2020


                                           SO ORDERED:



                                           HONORABLE EDGARDO RAMOS
                                           UNITED STATES DISTRICT JUDGE
